index nos 263a 263a control no tam-113007-98 oct internal_revenue_service national_office technica advice memorandum taxpayer's name taxpayer's address taxpayer's ein years involved date of conference legend taxpayer a issue must land be included in a unit of property's accumulated production_expenditures and thereby attract interest capitalization during that unit's production_period even though the land has been included in the taxpayer's rate base for ratemaking purposes and is earning income for the taxpayer prior to that production_period conclusion land must be included in the unit of property's accumulated production_expenditures during the unit's production_period even though the land has been included in the taxpayer's rate base for ratemaking purposes prior to that production_period the taxpayer's method of not including land in its accumulated production_expenditures for any unit_of_property during the relevant production_period is not reasonable for the years under examination because the method is contrary to the statute legislative_history and applicable administrative guidance page facts the taxpayer is an accrual-basis public_utility that produces transmits and sells electrical energy the taxpayer sells electrical energy at wholesale and retail principally in a the taxpayer's business is regulated by several federal and state regulatory agencies such as the federal energy regulatory commission ferc which governs the taxpayer's wholesale sales and the state public_utilities commission puc which governs the taxpayer's retail sales the state puc determines the rates that the taxpayer is allowed to charge its retail customers for electrical energy the state puc reviews the taxpayer's costs and establishes rates in a review process conducted approximately every three years the taxpayer may adjust its rates if specific costs change without a formal review by the state puc the state puc's rate structure permits the taxpayer to recover certain operating_expenses and obtain a reasonable return on its rate base in conducting its business the taxpayer buys unimproved land to accommodate projected growth a land parcel is bought only after the taxpayer identifies a business need budgets for that need and locates an appropriate parcel taxpayer may buy land for easements or where it expects to construct transmission towers parking lots or office buildings the land the taxpayer buys varies in size and in cost the taxpayer holds the parcels for varying periods of time before putting them to use in its business the taxpayer admits that in regard to some parcels a question exists as to whether projected construction will ever occur for example the the taxpayer represents that pursuant to the state puc rules the cost of all land it purchases is included in its rate base for ratemaking purposes at the time of purchase ’ because it is included in the taxpayer's rate base the land begins earning income for the taxpayer shortly after purchase land is removed from the taxpayer's rate base when it is sold retired from servi e or is no longer used or useful at that point the land stops earning income for the taxpayer a parcel of land earns the same rate of return from the time the land is included in the taxpayer's rate base until the time the land is removed from the rate base this constant rate of return is earned irrespective of whether any construction occurs on the land the taxpayer represents that land acquired for easements is depreciated in accord with the requirements specified in revrul_72_403 1972_2_cb_102 the ' the taxpayer notes in passing that the ferc treats land purchases in the same manner as the state puc that is land receives rate base treatment immediately upon acquisition page taxpayer takes depreciation beginning after this land is purchased and included in its rate base because the state puc only permits the taxpayer to include land acquisition costs in its rate base before a construction_project is completed the taxpayer marks its land acquisition work orders to clearly distinguish them from other work orders when a construction_project is completed the taxpayer closes the appropriate construction work order and transfers the construction costs to a special operation a count also at that time the taxpayer transfers the related land costs to the same special operation account only then does the taxpayer include the construction costs other than land acquisition costs in its rate base during the two years at issue and the taxpayer capitalized the acquisition costs of the parcels of land it acquired however when the taxpayer improved the land the taxpayer did not include the land acquisition costs in accumulated production_expenditures for the property therefore the taxpayer did not capitalize any interest associated with land costs under sec_263a of the internal_revenue_code in contrast the costs of the improvement were included in accumulated production_expenditures the difference in treatment reflects that land acquisition costs were includible in the rate base from the time the land was purchased while other costs were not includible in the taxpayer's rate base until the improvement was completed the examiner has questioned whether the taxpayer should have included land costs in accumulated production_expenditures and thus capitalize interest associated with the land under sec_263a notwithstanding that the land costs had previously been included in the taxpayer's rate base for ratemaking purposes specifically questioned is whether the taxpayer should be required fo include land costs in a unit of property's accumulated production_expenditures during that unit's production_period for the years at issue if land costs had been included in accumulated production_expenditures accumulated production_expenditures would have increased by less than ten percent law and analysis sec_263a was enacted as part of the tax_reform_act_of_1986 public law 100_stat_2085 c b vol one of congress’ purposes in enacting sec_263a was to match income with related expenses and thereby prevent unwarranted deferral of taxes see h_r rep no 99th cong ist sess 1986_3_cb_625 and s rep no 89th cong 2d sess 1986_3_cb_140 the taxpayer also represents that it did not capitalize any interest costs with regard to the land for financial or regulatory accounting purposes page congress intended sec_263a to provide a single comprehensive set of rules to govern the capitalization of production_costs including interest_expense subject_to appropriate exceptions see h_r rep no pincite c b vol pincite and s rep no pincite c b vol pincite sec_263a generally requires the capitalization of direct costs and all indirect_costs that directly benefit or are incurred by reason of the production of property including real_property produced_by_the_taxpayer sec_263a sec_263a and sec_263a sec_263a contains special rules for capitalizing interest with respect to certain property produced by a taxpayer and for determining the amount of interest required to be capitalized to determine the amount of interest that must be capitalized sec_263a requires the use of the avoided_cost_method capitalization is limited to interest that is incurred during the production_period on debt that is allocable to the production_expenditures of specified categories of property see sec_263a these categories include real_property see sec_263a the term production_period is defined in sec_263a as that period beginning on the date on which production of the property begins and ending on the date on which the property is ready to be placed_in_service the term production_expenditures is defined in sec_263a as the costs whether or not incurred during the production_period required to be capitalized under sec_263a with respect to the property notice_88_99 1988_2_cb_422 was published on date to provide guidance in advance of proposed_regulations interpreting the requirement to capitalize interest under sec_263a proposed_regulations were published in the federal_register on date fr the preamble to the proposed_regulations provided that the proposed_regulations when effective would replace the rules contained in notice_88_99 fr final income_tax regulations for sec_263a were published as t d in the federal_register on date fr the final regulations are generally effective for tax years beginning on or after date these regulations require taxpayers to take reasonable positions on their federal_income_tax returns when applying sec_263a for tax years beginning before date a reasonable position is a position consistent with the regulations revenue rulings revenue procedures notices and announcements concerning sec_263a applicable to tax years beginning before date n deciding whether a taxpayer took a reasonable position on their tax_return notice_88_99 generally applies to tax years beginning before the effective date of the final regulations but after date sec_1_263a-15 section iv a of notice_88_99 provides that although interest is required to be capitalized only during the production_period the capitalization of interest applies to all accumulated production_expenditures required to be capitalized under sec_263a or sec_460 page wv the determination of accumulated production_expenditures is made without regard to whether the expenditures are incurred during the production_period of the property to which the costs relate see sec_263a for example accumulated production_expenditures with respect to which interest must be capitalized include the costs of raw land acquired before the production_period begins section’ iv d of notice_88_99 requires a taxpayer to account for accumulated production_expenditures in a manner that is consistent with the method_of_accounting used by the taxpayer for example if a taxpayer is using an overall accrual_method of accounting then the computation of accumulated production_expenditures must be based on accrual_method concepts accordingly an accrual basis taxpayer would include billed but yet unpaid production_expenditures in its calculation of its accumulated production_expenditures see also sec_263a - section vi of notice_88_99 states that subject_to the rules of the notice a taxpayer could use any reasonable method consistently applied in calculating the amounts of traced or avoided_cost_debt the interest on such debt and the amount of accumulated production_expenditures with respect to which interest must be capitalized an example includes raw land costs in determining accumulated production_expenditures for a taxpayer constructing a building the taxpayer and the examiner agree that the taxpayer must capitalize land acquisition costs what they do not agree on is whether those capitalized costs attract interest under sec_263a during the relevant production_period the costs that attract interest under sec_263a during a production_period are the costs whether or not incurred during the production_period required to be capitalized with respect to the property sec_263a the taxpayer views the land it acquires as being a distinct piece of property which is separate from any improvement later constructed on the land this view is based on the land costs being included in the taxpayer's rate base at the time the land is purchased the taxpayer argues that at that point the land is in use because the land is earning income for the taxpayer the income earned from the land remains constant until the land is removed from the taxpayer's rate base--future improvements on the land do not alter the income earned from the land further the taxpayer notes that taxpayers are required to capitalize interest under sec_263a only during the relevant production_period that is the period that begins when physical activity is first for purposes of notice_88_99 the production_period of real_property generally began when physical activity was first performed upon the property and ended on the date the property was ready to be placed_in_service see section of notice_88_99 see also sec_263a page performed on a unit_of_property and that ends when the property is ready to be placed_in_service the taxpayer argues that it does not have a production_period in regard to its land because the land is in service when the land acquisition costs are placed in its rate base the taxpayer also argues that permitting the interest associated with the land to be currently deducted and thereby offset the related_income serves one purpose of the uniform capitalization rutes--matching the deductions and related_income the taxpayer also notes that njothing in notice_88_99 barred it from deducting - interest costs related to land acquisitions the taxpayer states that its method of not capitalizing the interest costs with respect to the acquired land for federal_income_tax purposes was consistent with the method that it used for both financial and regulatory accounting apparently the taxpayer applies the rules contained in the financial_accounting standards board statement no fa sec_34 for financial_accounting purposes ‘ - additionally even if the taxpayer's method which it used in and of calculating the amount of accumulated production_expenditures for property without including land costs was not correct the taxpayer argues that the method should not now be changed upon examination because the method was reasonable the applicable authority notice_88_99 generally allowed taxpayers to use any reasonable method if the method was consistently applied to calculate the amount of accumulated production_expenditures that would attract interest under sec_263a a reasonable method is any method that is consistent with the regulations revenue rulings revenue procedures notices and announcements concerning sec_263a see sec_1_263a-15 at issue is whether or not the taxpayer is correct in its view that the land it acquires is a distinct piece of property which is separate from any improvement later constructed on the land land is not acquired by the taxpayer unless the taxpayer has identified a business need and has identified the land that is to be used to satisfy that need land is not acquired because of its own value but is acquired to be used as an item that in conjunction with other items will meet a business need for example a business need may exist to construct additional transmission towers and the taxpayer will acquire the necessary land upon which the towers will be built however the taxpayer's land is included in its rate base for ratemaking purposes at the time the land applying the rules of fa sec_34 to its situation the taxpayer states that interest must be capitalized for certain qualifying_assets such as assets that are constructed or otherwise produced for an enterprise’s own use but land that is not undergoing activities necessary to get it ready for its intended use is not a qualifying asset and the interest associated with such land is not capitalized page 56e47139030 guvte is purchased and it begins shortly thereafter earning income for the taxpayer a question exists whether this earning of income separates the land from the improvement done to the land and allows the land to be treated as a distinct piece of property congressional intent as the legislative_history of sec_263a shows was that the costs of a project should be capitalized and then recovered as the project is sold or used in the business see h_r rep no pincite c b vol pincite and s rep no pincite c b vol pincite congress’ focus was on projects the taxpayer's projects require land to be acquired so the land can be used in conjunction with other items to complete the project the fact that the land earns income for the taxpayer does not change the fact that the land is never purchased by the taxpayer for use other than as part of a project accordingly during the production_period for each project the land acquisition costs should be treated by the taxpayer in the same fashion that the taxpayer treats the other project costs that is the taxpayer should include all the costs in accumulated production_expenditures that attract interest under sec_263a land which is earning income to not be included in accumulated production_expenditures there is no statutory regulatory or judicial exception that allows the taxpayer has noted that njothing in notice_88_99 barred it from deducting interest costs related to land acquisitions the taxpayer is correct--nothing in notice_88_99 specifically stated that the taxpayer could not deduct these interest costs however notice_88_99 interpreting the interest capitalization requirements of sec_263a implements congressional intent that generally interest costs are subject_to capitalization under sec_263a in cases where the interest is allocable to the production of real_property see h_r rep no pincite c b vol pincite and s rep no pincite c b vol pincite the taxpayer is producing real_property and thus unless a specific exception applies interest allocable to the taxpayer's production efforts including the costs of land must be capitalized no exception does apply the taxpayer has noted that it did not capitalize the interest costs with respect to the land acquired for either financial or regulatory accounting purposes congress knew that the sec_263a avoided_cost_method might differ from the method required authorized or considered appropriate under financial or regulatory accounting principles applicable to a taxpayer h_r conf_rep no 99th cong 2d sess il- for example the conference_report provided that a regulated utility company must use the sec_263a avoided_cost_method even though the utility is authorized or required by fa sec_34 to use a different method id the need for the taxpayer to use different methods_of_accounting for interest capitalization illustrates a difference between tax and financial or regulatory accounting page the taxpayer's method of not including any land acquisition costs in the accumulated production_expenditures for a unit_of_property is not reasonable because the method is contrary to sec_263a its legislative_history and notice_88_99 which require the capitalization of interest under sec_263a that is incurred during the production_period of real_property caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent -end- while finalizing the sec_263a regulations in the irs and treasury received several comments regarding an issue similar to the one discussed in this technical_advice_memorandum these commentators wanted the final sec_263a regulations to provide that a taxpayer could exclude certain costs from the accumulated production_expenditures for a unit_of_property if the costs had been previously included by the taxpayer in its rate base for ratemaking purposes the commentators suggestion which would have allowed these costs to be excluded from the accumulated production_expenditures was not adopted the discussion of the rationale for not providing this exception is set forth in the preamble to the final sec_263a regulations fr
